Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14-20 are pending in Instant Application.
2. Claim objection for claim 13 is cancelled.
3. Claim 1, Claim 14 and Claim 15 are amended.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of French Republic application FR16/56995 filed 07/22/2016.

Response to Arguments
Applicant's arguments filed in the amendment filed 03/29/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 11, 14, 15 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “hereinafter Yang” (U.S. Patent Application: 20150106061) in view of Sovani et al., “hereinafter Sovani” (U.S. Patent: 9749844) and further in view of Welingkar et al., “hereinafter Welingkar” (U.S. patent Application: 20170097619).

As per claim 1, Yang discloses a method for managing an incident in at least one home automation installation (Yang, Para.24, a home automation system for monitoring a legacy device using at least one of smart devices in a home automation system) comprising at least one home automation device (D) and at least one central control unit (U), the method being implemented by a management unit (Sv) remotely connected to the at least one home automation installation (Yang, Para.34, a home automation system may include gateway 200, a plurality of legacy devices (e.g., refrigerator 120-1 and washing machine 120-2) and a plurality of smart devices (e.g., smart TV 110-1, computer 110-2, security camera 110-3, and vibration sensor 110-4).  Gateway 200 and smart devices 110-1 to 110-4 may be coupled through a communication link, such as a wireless communication network, a wired communication network, a short distance communication link, and so forth.), via a wide area network (Yang, Para.31, e.g., home, building, or office), coupled through a communication network, Para.34, wireless communication network, a wired communication network, a short distance communication link, and so forth), and comprising the following steps:
 a step (EDSv1) of receiving a diagnosis request concerning the at least one central control unit (U) belonging to the home automation installation (Su) or the at least one home automation device belonging to the home automation installation (Su) (Yang, Para.95, FIG. 4, a request to monitor a target legacy device may be received from an associated user at step S4010. For example, gateway 200 may receive the request from user equipment of an associated user through a communication link established between gateway 200 and the user equipment, Para.97, gateway 200 may provide various types of information (e.g., map data of legacy devices) to the associated user through the graphic user interface displayed on the user equipment for enabling the associated user to monitor a target legacy device and to be informed of a user with a warning message when an operation status of the target legacy device is abnormal); 
a step (EDSv3) of sending at least one diagnosis query message to the at least one central control unit (U) concerned by the diagnosis request or to the at least one central control unit (U) to which the at least one home automation device concerned by the diagnosis request is related (Yang, Para.36, such a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands, Para.99, processor 230 may generate command signals based on information included in the request or in response to a user command received through the associated user equipment.  Processor 230 may transmit the generated command signals to the selected monitoring smart device through communication circuit 210.  The command signal may include information on a target legacy device to monitor, a desired type of information to collect from the target legacy device, a time interval to monitor the target device or to transmit the collected information to gateway 200);
 a step (EDSv8) of receiving a diagnosis result coming from the at least one central control unit (U) (Yang, Para.101, At step S4070, the monitoring result may be received.  For example, processor 230 may receive the monitoring result (e.g., sensing information) from the selected monitoring smart devices through communication circuit 210.  The monitoring result may include sensing information and operation information.  The operation information denotes information on a related operation performed by the target legacy device.); 
a step (EDSv9) of providing a diagnosis report to a maintenance user (USAV) in charge of responding to at least one query from an end user (Yang, Para.46, processor 230 may perform various operations for monitoring a target legacy device using at least one of smart devices 110-1 to 110-4 and for reporting the monitoring result to a designated user through at least one of smart devices 110-1 to 110-4), the diagnosis report being established based on the at least one diagnosis result (Yang, Para.102, At step S4090, an output pattern may be determined based on the received monitoring result.  For example, processor 230 may combine the monitoring results received from the monitoring smart devices and determine the output pattern of the target legacy device, Para.111, ) the at least one diagnosis result comprising:
 at least one information concerning remote network between the management unit on the one hand and the home automation device or the central control unit concerned by the diagnosis request on the other hand (Yang, Para.49, In order to monitor such washing machine 120-2, processor 230 may select smart devices having a vibration sensor for measuring vibration intensity and a microphone for measuring a sound level.  Processor 230 may control the selected smart devices to measure the vibration intensity and the sound levels.  When processor 230 receives the measured vibration intensity and the measured sound level from the selected smart devices, processor 230 may combine the measurement results (e.g., sensing information) and stores the combined measurement results in a corresponding status table as the output pattern of washing machine.), and
 to the extent that the home automation device or the central control unit can communicate such a result: at least one known value of at least one state variable of the at least one home automation device (D) and/or of the at least one central control unit (U) (Yang, Para.86, processor 230 may compare a currently determined output pattern with a previously determined output pattern received from the same monitoring smart device (e.g., monitoring smart devices sensing the same data type).  That is, three different types of data (e.g., vibration, temperature, and sound) may be collected for monitoring one target legacy device.  In case of vibration data, a currently determined vibration output pattern is compared with a previously collected vibration output pattern received from the same monitoring smart device. ); 
However Yang does not explicitly disclose one home automation installation via a wide area network and at least one control or connection attempt result at the initiative of the end user and network communication between the management unit and the home automation device or the central control unit.
Sovani discloses one home automation installation via a wide area network (Sovani, Col.3, Line:47-50,  The network 16 is, in embodiments, a wide area network, a mobile telephony network, the Internet, an extranet, or another network, Col.1, Line:25-30, home networks can provide connectivity to various "smart" devices in the home, such as thermostats, water heaters, light control units, etc ), at least one control or connection attempt result at the initiative of the end user and network communication between the management unit and the home automation device or the central control unit (Sovani, Col.3, Line:49-58,  if bits 3-7 have respective values "00000," this indicates that zero connection attempts have been made.  Values "00001" indicate one connection attempt, values "00010" indicate two connection attempts, values "00011" indicate three connection attempts, values "00100" indicate four connection attempts, and so on.  Bit 8 indicates "network not found," bit 9 indicates "authentication error" (e.g., incorrect passphrase or password), and bit 10 indicates that a DHCP error has occurred.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Sovani. The motivation for implementing a method in the first device for assisting in provisioning a second device for connection to a wireless network, the wireless network includes an access point.  A first beacon signal broadcasted by the second device is received by the first device.  The first beacon signal includes first information indicating one or more capabilities of the second device.  The first device uses the first information to determine whether the second device is compatible with the access point of the wireless network.  (Sovani, Col.1, Line:46-55).
However Yang in view of Sovani do not disclose at least one connectivity state information.
 Welingkar discloses at least one connectivity state information concerning remote network (Welingkar, Para.10, A mobile application (app) executing on a mobile device may interact with the host controller over an in-home LAN (e.g., a Wi-Fi network) while in the home (e.g., when there is connectivity to the in-home LAN), and with cloud services when remote (e.g., when there is no connectivity to the in-home LAN, but there is Internet connectivity), providing ubiquitous access to the home automation system, Para.11, When there is connectivity between a mobile application (app) executing on a mobile device used to configure and/or control the home automation system and the host controller via the in-home LAN, data interactions related to the home automation system are performed between the mobile app and the host controller over the in-home LAN. When there is no connectivity between the mobile app and the host controller via the in-home LAN, data interactions related to the home automation system are performed between the mobile app and the cloud services over the Internet.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Sovani, Welingkar. The motivation for implementing a host controller of a home automation system maintains a home database that stores at least one of configuration information used for providing services involving one or more hardware elements of the home automation system, scenes that are configured in the home automation system, or system state information indicating a present condition of one or more hardware elements of the home automation system. (Welingkar).

With respect to Claim 14, 15 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, comprising a prior step (EASv2) of receiving an incident management request coming from the end user (UsrF) of the installation (Su) or the maintenance user (USAV) (Yang, Para.72, the selected at least one monitoring smart device may be controlled to monitor the target legacy device.  For example, processor 230 may generate command signals based on information included in the request or in response to a user command received through the associated user equipment.  ). 

As per Claim 5, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, comprising a step (EASv6) of verifying the access rights of a maintenance user (USAV) on the installation (Su), the central unit (U) or the device (D) (Yang, Para.96, gateway 200 may allow a user registered for a smart home service to access gateway 200 using user equipment through a communication network.  Through such access with the user equipment, the user may be provided with a web-based user interface to request performing a monitoring procedure, to select one of legacy devices in the service area, as a target legacy device, and/or to enter the location information and the hardware information of a target legacy device.  ). 
With respect to Claim 19 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.
As per Claim 11, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, further comprising carrying out a step (ERSv2') of local control on the management unit (Sv) (Yang, Para.71, At step S3050, at least one monitoring smart device may be selected.  For example, processor 230 may select at least one of smart devices in the smart home system to monitor the target legacy device, as a monitoring smart device, Para.72, At step S3070, the selected at least one monitoring smart device may be controlled to monitor the target legacy device.  For example, processor 230 may generate command signals based on information included in the request or in response to a user command received through the associated user equipment.  ). 

As per Claim 16, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 15, comprising the following steps: a step (ERU3') of receiving a control request coming from the management unit (Sv), concerning the at least one central control unit (U) or at least one home automation device (D) related to the at least one central control unit (U) (Yang, Para.22, receiving a monitoring request for monitoring the target legacy device from user equipment associated with a user, where the monitoring request includes information on the target legacy device and desired types of data to collected from the target legacy device, controlling at least one of monitoring smart devices for monitoring the target legacy device, Para.36, such a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands ); a step (ERU5') of sending at least one control query message to the at least one home automation device concerned by the diagnosis request (Yang, Para.36, such a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands, Para.99, processor 230 may generate command signals based on information included in the request or in response to a user command received through the associated user equipment.  Processor 230 may transmit the generated command signals to the selected monitoring smart device through communication circuit 210.  The command signal may include information on a target legacy device to monitor, a desired type of information to collect from the target legacy device, a time interval to monitor the target device or to transmit the collected information to gateway 200);a step (ERU7') of receiving a control result coming from a central control unit (U) (Yang, Para.36, a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands ); a step (ERU8') of providing a control report (Yang, Para.46, processor 230 may perform various operations for monitoring a target legacy device using at least one of smart devices 110-1 to 110-4 and for reporting the monitoring result to a designated user through at least one of smart devices 110-1 to 110-4 in accordance with at least one embodiment). 

Claim 3, 4, 6, 7, 8, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “hereinafter Yang” (U.S. Patent Application: 20150106061) in view of Sovani et al., “hereinafter Sovani” (U.S. Patent: 9749844), in view of Welingkar et al., “hereinafter Welingkar” (U.S. patent Application: 20170097619) and further in view of Barnhill et al., “hereinafter Barnhill” (U.S. Patent Application: 20100262467).

As per Claim 3, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, 
However Yang in view of Sovani, Welingkar does not disclose comprising a step (EASv3) of determining a user profile corresponding to the end user (UsrF).
Barnhill discloses comprising a step (EASv3) of determining a user profile corresponding to the end user (UsrF) (Barnhill, Para.102, Many different user profiles exist with varying network, productivity, and entertainment levels.  For example, a user who downloads graphics and images frequently may rank high on network usage but not use it very much for either productivity or entertainment;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Yang with the teachings as in Barnhill. The motivation for facilitating the automatic installation and management of devices in a home network environment by monitoring and learning system for automatic issue detection and alerting (Barnhill, Para.34).
With respect to Claim 17 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 4, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, 
However Yang in view of Sovani, Welingkar does not disclose comprising a step (EAsv4) of determining the home automation installation (Su) and/or the at least one central unit (U) or the at least one home automation device (D) related to the user profile corresponding to the end user.
Barnhill discloses comprising a step (EAsv4) of determining the home automation installation (Su) and/or the at least one central unit (U) or the at least one home automation device (D) related to the user profile corresponding to the end user (UsrF) (Barnhill, Para.110,  The home 1602 has associated with it an inventory database 1604 that stores all of the relevant data associated with the entities within the home, such as user profiles (gender, age, role, hobbies, relationships, occupations, social network background, etc.), device data (e.g., type, make, model, age, etc.), application information (e.g., platform, name, revision, etc.), and other similar data, Para.111, the installation process, or a similar initialization process for a new home 1602 or a new system installation triggers an initial profile index assessment, block 1704.  This initial assessment is performed through a query of the entities of the household through automatic means, such as a scan of devices and downloads of data, as well as manual means, such as direct user input, and the processing of this data through the analysis 1606 and logic 1608 processes). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Yang with the teachings as in Barnhill. The motivation for facilitating the automatic installation and management of devices in a home network environment by monitoring and learning system for automatic issue detection and alerting (Barnhill, Para.34).
With respect to Claim 18 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.
As per Claim 6, Yang in view of Barnhill, Welingkar discloses the incident management method according to claim 1, 
However Yang in view of Sovani, Welingkar does not disclose comprising a step (EASv8) of sending a request for authorization of temporary access right to the installation (Su), to the central control unit (U) or to the home automation device (D) to the end user (UsrF) for the benefit of the management unit (Sv) or the maintenance user (USAV), and a step (EASv9) of receiving a response to the request for authorization of access right.
Barnhill discloses comprising a step (EASv8) of sending a request for authorization of temporary access right to the installation (Su), to the central control unit (U) or to the home automation device (D) to the end user (UsrF) for the benefit of the management unit (Sv) or the maintenance user (USAV), and a step (EASv9) of receiving a response to the request for authorization of access right (Barnhill, Para.44,  The remote client 140 allows a user to access the home LAN through an external computer.  It also allows authorized agents (e.g., tech personnel) to access the home LAN 102.  Appropriate security policies can be established to ensure only authorized access to the system, Para.64, use of devices 106 within home 100 may be subject to usage restrictions, such as parental controls, environmental controls, and so on.  In this case, the server-side process may be configured to control and store information related to such use, such as user privileges, parental controls, usage history, usage characteristics, power consumption, and so on.  In many home and office environments that provide access to computer devices, user privilege is an important characteristic of installation and control, Para.65, The data center may also be used to control the configuration of such devices, such as setting of certain security or access attributes and allowing for degrees of customization). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Yang with the teachings as in Barnhill. The motivation for facilitating the automatic installation and management of devices in a home network environment by monitoring and learning system for automatic issue detection and alerting (Barnhill, Para.34).
With respect to Claim 20 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, the modified Yang discloses the incident management method according to claim 1, 
However Yang in view of Sovani, Welingkar does not disclose comprising carrying out a step (EDSv2) of local diagnosis on the management unit. 
Barnhill discloses comprising carrying out a step (EDSv2) of local diagnosis on the management unit (Sv) (Barnhill, Para.33, diagnostics of a local area network that in parallel provides for the interoperability of connected intelligent independent computing devices using physical layer, network layer and application layer programmatic interfaces , Para.90, The table provides entries that indicate service name, service type, status, and diagnostic information. The service view provides a picture of all of the devices on the network). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Yang with the teachings as in Barnhill. The motivation for facilitating the automatic installation and management of devices in a home network environment by monitoring and learning system for automatic issue detection and alerting (Barnhill, Para.34).


As per Claim 8, Yang in view of Barnhill, Welingkar discloses the incident management method according to claim 7, 
However Yang in view of Sovani, Welingkar does not disclose the step of providing a diagnosis report comprises carrying out a combination between a result of the local diagnosis step and the result of diagnosis coming from the central control unit (U).
Barnhill discloses the step of providing a diagnosis report comprises carrying out a combination between a result of the local diagnosis step and the result of diagnosis coming from the central control unit (U) (Barnhill, Para.45, the combined diagnosis, repair, maintenance, and management can be done without the service providers' customer having detailed technical knowledge, Para.85, a red-dot on the link connection between the modem 904 and the router 906 may indicate a problem in this link, while a green dot indicates a functioning connection, Para.87, each table entry provides access to additional information relating to the entry, which can be displayed in the form of a pop-up or overlay window, or a link to a new window.  As shown in FIG. 10, selecting a particular table entry indicating a problem (e.g., red link) causes the display of a supplemental display area 1002 that provides additional information, such as diagnostic information or possible solutions to the problem.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in the modified Yang with the teachings as in Barnhill. The motivation for facilitating the automatic installation and management of devices in a home network environment by monitoring and learning system for automatic issue detection and alerting (Barnhill, Para.34).

Claim 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “hereinafter Yang” (U.S. Patent Application: 20150106061) in view of in view of Sovani et al., “hereinafter Sovani” (U.S. Patent: 9749844) in view of Welingkar et al., “hereinafter Welingkar” (U.S. patent Application: 20170097619) and further in view of DAWES (U.S. Patent Application: 20150054947).

As per Claim 9, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1,  
However Yang in view of sovani, Welingkar does not disclose comprising a step (ERUSAV2) of sending an ascending message to an expert maintenance user (USAVex).
DAWES discloses comprising a step (ERUSAV2) of sending an ascending message to an expert maintenance user (USAVex) (DAWES, Para.72, take a picture with the front entry camera when the front door sensor changes to "open".  Notifications are messages sent to users to indicate that something has occurred, such as the front door going to "open" state, or has not occurred (referred to as an iWatch notification).). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang, Sovani, Welingkar with the teachings as in DAWES. The motivation for doing so would have been for improving the capabilities of security systems in home and business applications.  More particularly, the embodiments described herein relate to enabling video cameras in a security system or home monitoring application to couple or connect to monitoring and/or control applications residing outside of a Local Area Network (LAN) in which the video cameras are situated. (DAWES, Para.17).

As per Claim 10, Yang in view of Sovani, Welingkar discloses the incident management method according to claim 1, comprising: 
a step (EDSv1') of receiving a control request concerning the at least one central control unit (U) belonging to the home automation installation (Su) or the at least one home automation device belonging to the home automation installation (Su) (Yang, Para.22, receiving a monitoring request for monitoring the target legacy device from user equipment associated with a user, where the monitoring request includes information on the target legacy device and desired types of data to collected from the target legacy device, controlling at least one of monitoring smart devices for monitoring the target legacy device, Para.36, such a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands ); 
a step (ERSv2') of local test based on the information available at the level of the management unit (Sv) (Yang, Para.69, gateway 200 may provide various types of information (e.g., map data of legacy devices) to the associated user through the graphic user interface displayed on the user equipment for enabling the associated user to monitor a target legacy device and to be informed of a user with a warning message when an operation status of the target legacy device is abnormal); 
a step (ERSv3') of sending at least one control request message to the at least one central control unit (U) concerned by the control request or to the at least one central control unit (U) to which the at least one home automation device concerned by the control request is related (Yang, Para.36, Smart devices 110-1 to 110-4 may be a device participating in the smart home system.  Smart devices 110-1 to 110-4 may include smart home appliances, sensors, lights, and so forth.  In particular, such a smart device may receive control commands (e.g., instructions, messages, signals, or data) from gateway 200 and perform designated operations in response to the received control commands, Para.38, Gateway 200 may receive a command from user equipment of a user and control corresponding smart devices 110-1 to 110-4 based on the received command. );
 a step (ERSv8') of receiving a control result coming from a central control unit (U) (Yang, Para.39, gateway 200 may monitor output patterns of legacy devices 120-1 and 120-2 using at least one of smart devices 110-1 to 110-4 and determine current operation statuses of legacy devices 120-1 and 120-2 based on the monitored output patterns );
However Yang in view of Sovani, Welingkar does not disclose a step (ERSv9') of providing a control report, in connection with an incident ticket (Tic) to the maintenance user (USAV) established based on the at least one control result. 
Dawes disclose a step (ERSv9') of providing a control report, in connection with an incident ticket (Tic) to the maintenance user (USAV) established based on the at least one control result (Dawes, Para.303, Order and Physical Install Process [0304] a. Once an order is generated in the iControl system, an account is created and an install ticket is created and sent electronically to the provider for assignment to an installer.  [0305] b. The assigned installer picks up his/her ticket(s) and fills his/her truck with Basic and/or Advanced starter kits.  He/she also keeps a stock of individual sensors, cameras, iHubs, Simon XTs, etc. Optionally, the installer can also stock homeplug adapters for problematic installations.  [0306] c. The installer arrives at the address on the ticket, and pulls out the Basic kit.  The installer determines sensor locations from a tour of the premises and discussion with the homeowner.  ); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang, Sovani, Welingkar with the teachings as in DAWES. The motivation for doing so would have been for improving the capabilities of security systems in home and business applications.  More particularly, the embodiments described herein relate to enabling video cameras in a security system or home monitoring application to couple or connect to monitoring and/or control applications residing outside of a Local Area Network (LAN) in which the video cameras are situated. (DAWES, Para.17).


As per Claim 12, Yang in view of sovani, Welingkar discloses the incident management method according to claim 10, wherein the control corresponds to the update of a software embedded on the home automation device (D) or the central control unit (U) concerned by the control request (Dawes, Para.141,  System bootloader/Software Updater, Para.150, maintaining a consistent software image on the touchscreen, and acts as the client agent for all software updates, Para.171, A Remote Firmware Download module 306 of the touchscreen allows for seamless and secure updates to the gateway firmware through the iControl Maintenance Application on the server 104, providing a transparent, hassle-free mechanism for the service provider to deploy new features and bug fixes to the installed user base.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449